



Exhibit 10.4


[FHLBank Logo]


Department:


Corporate Secretary
Name of Policy:


 2017 Directors’ Compensation Policy
Department Policy Number:


1
Effective Date:


January 1, 2017
Supersedes Revisions:


January 1, 2016
Authority to Approve and Amend:


Board of Directors
Next Review Date:


December 10, 2017
Department Policy Owner:


Corporate Secretary
 





This policy is designed to set forth expectations for attendance by members of
the board of directors of the Federal Home Loan Bank of Atlanta (Bank) at
meetings of the board (including eight scheduled board meetings in 2017) and
board committees and to ensure that each director is reasonably compensated for
the time required of him or her in the performance of official Bank business.


A.    Director Compensation


1.
Effective January 1, 2017, the following annual compensation limits shall apply:



a)
Chairman of the Board                          $100,000

b)
Vice Chairman of the Board                      $95,000

c)
Chairman of the Audit Committee                  $95,000

d)
Other Chairmen of Committees (excluding Audit and Executive) $90,000

e)
All Other Directors                          $80,000





2.
Each director shall have the opportunity to be paid an amount equal to
approximately one-seventh of such director’s annual limit for actual attendance
at each scheduled in-person board meeting and board committee meetings, as
further described in Section B. The seventh payment opportunity shall be subject
to adjustment as further described in Section C.



3.
In determining the above director compensation levels, the board considered a
comparative compensation study prepared by a third party with expertise in
compensation matters, the compensation paid to directors of other Federal Home
Loan Banks in 2016, and the provision for payment of certain expenses described
in Section D.3. The board established the above director compensation levels
after evaluating the foregoing data and considering the time that directors are
expected to devote to Bank business and the need to ensure the Bank’s future
ability to attract qualified directors. The compensation levels reflect the
board’s assessment of appropriate and comparable pay that will allow the Bank to
recruit and retain highly qualified directors and compensate them for the time
required in performing their duties.



B.    Attendance


1.
Each director is strongly encouraged to attend all meetings of the board and
board committees on which the director serves, and is expected to attend no less
than 75 percent of all such meetings






--------------------------------------------------------------------------------





each year.


2.
The Bank will pay a fee only for a director’s actual attendance at no less than
75 percent of the board meetings (including scheduled board meetings, new
director orientation, joint meetings of the Affordable Housing Advisory Council
and board or committee, board strategy sessions, and board teleconferences) and
meetings of each committee of the board (including any ad hoc committee
established by the board for a specific purpose) on which the director serves
during each interim period, as identified below. In the event two or more
committees on which a director serves are scheduled to meet concurrently, only
one committee meeting will be required for the purpose of calculating the
director’s attendance. Interested directors are not required to attend board or
committee meetings that are devoted exclusively to director election matters. As
ex officio members of all committees, the Chairman and Vice Chairman of the
board are encouraged, but not required, to attend committee teleconferences and
unscheduled committee meetings (meetings added after the 2017 board and
committee meeting schedule is approved by the board).



3.
The first interim period shall begin on December 12, 2016 and end on the last
day of the first scheduled in-person board meeting for 2017. Each successive
interim period shall begin on the calendar day immediately following a scheduled
board meeting through and including the day of the next scheduled board meeting,
with the seventh interim period ending on December 10, 2017 after the seventh
scheduled in-person board meeting, as follows:



Interim Period
Start Date
End Date
 
 
 
First
 December 12, 2016
January 26, 2017
Second
January 27, 2017
March 30, 2017
Third
March 31, 2017
May 25, 2017
Fourth
May 26, 2017
July 27, 2017
Fifth
July 28, 2017
September 25, 2017
Sixth
September 26, 2017
October 25, 2017
Seventh
October 26, 2017
December 10, 2017

 
The foregoing start and end dates will be adjusted to correspond to any changes
in the board meeting schedule.


4.
Participation by telephone for in-person meetings is discouraged unless
necessary to attain a quorum. The Bank will not pay a separate fee for a
director’s attendance at meetings other than those described above.



5.
The Bank will not advance the payment of fees to any director.



C.    Performance


1.
Compensation paid to directors must reflect the time required of them in the
performance of official Bank business. The time required will be measured
principally by attendance and participation at board and board committee
meetings, as described above, and secondarily by performance of other duties.
These other duties include time spent: (a) preparing for board meetings; (b)
chairing meetings as appropriate; (c) reviewing materials sent to directors on a






--------------------------------------------------------------------------------





periodic basis; (d) attending other related events such as management
conferences, FHLBank System meetings, and director training; and (e) fulfilling
the responsibilities of directors.


2.
Before the seventh payment is made, the Governance and Compensation Committee
(GCC) shall review the cumulative attendance and performance of each director
during 2017 and, in consultation with the Chairman, recommend to the board a
reduction, elimination or increase in the final payment opportunity. No increase
shall exceed the applicable compensation limit. In the event a director serves
on the board for only a portion of a calendar year, the final payment for such
director shall be subject to the same cumulative attendance and performance
review through the director’s final date of service.



D. Expenses


1.
In accordance with the Bank’s normal reimbursement policy, the Bank will
reimburse a director’s travel expenses and any registration fees incurred in
connection with attendance at any board or board committee meeting, the Council
of FHLBanks’ directors conference, PricewaterhouseCoopers’ audit committee
conference, any seminar or event specifically identified in the director
education plan, and provided the director is the Bank’s designated
representative, meetings of the FHLBank Chairs/Vice Chairs and Council of
FHLBanks’ board of representatives. Please consult the Bank’s Travel and
Entertainment Policy for a more detailed explanation regarding expense
reimbursement.



2.
The Bank will reimburse a director’s registration fees and travel expenses
incurred in connection with any other meeting, hearing, ceremony, continuing
education seminar, or other event only if the Chairman determines that the
meeting is relevant to the Bank’s business activities or the director’s duties
as a board member and the director attends the meeting at the request of, or
with the approval of, the Chairman. The Vice Chairman shall approve all such
fees and expenses for the Chairman. These amounts will be reimbursable to the
extent provided for such purpose in the Bank’s annual budget and in accordance
with the Bank’s Travel and Entertainment Policy. The Bank will not pay a fee for
a director’s participation in these types of activities, and in accordance with
12 CFR Part 1261, the Bank will not reimburse directors for entertainment
expenses at these events.



3.
The Bank will pay the transportation and other reasonable and ordinary travel
expenses, including meals and incidental activities, of one guest of a director
to attend board or shareholder meetings only as specified in advance by the
Bank..



4.
A board member may invite a guest to Bank-sponsored board dinners or receptions
held in connection with board meetings at the expense of the Bank, so long as
such guest otherwise pays his or her own transportation and travel expenses.



5.
Amounts paid by the Bank for any of the foregoing director or guest expenses
will be reported as compensation to the director to the extent of and in
compliance with applicable Internal Revenue Service laws and regulations and
such expenses are in addition to the compensation limits identified in Section A
above. Therefore, a director’s total annual compensation limit shall consist of
(1) annual compensation set forth in Section A above and (2) payment for such
reasonable and ordinary guest expenses set forth in Section D.3 above.






